17-1692
   United States of America v. Rancourt

                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT

                             SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@).     A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall United
   States Courthouse, 40 Foley Square, in the City of New York,
   on the 9th day of May, two thousand eighteen.

   PRESENT:
            JOHN M. WALKER, JR.,
            DENNIS JACOBS,
                 Circuit Judges,
            MICHAEL P. SHEA,*
                 District Judge.
   _____________________________________

   UNITED STATES OF AMERICA,
            Appellee,

              -v.-                                    17-1692

   DAVID J. RANCOURT,
            Defendant-Appellant.
   ____________________________________




        *   Judge Michael P. Shea, United States District
   Court for the District of Connecticut, sitting by
   designation.
FOR DEFENDANT-APPELLANT:   JAMES P. EGAN, Assistant Federal
                           Public Defender, for Lisa A.
                           Peebles, Federal Public
                           Defender, Syracuse, NY.

FOR APPELLEE:              CARINA H. SCHOENBERGER,
                           Assistant United States
                           Attorney, for Grant C. Jaquith,
                           United States Attorney for the
                           Northern District of New York,
                           Syracuse, NY.


     Appeal from a judgment of the United States District
Court for the Northern District of New York (D’Agostino,
J.).

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of the district court is
AFFIRMED.

     David Rancourt pleaded guilty in the United States
District Court for the Northern District of New York
(D’Agostino, J.) to attempted coercion and enticement of a
minor, as well as distribution, receipt, and possession of
child pornography. Rancourt appeals his sentence of 188
months’ imprisonment and a life term of supervised release,
alleging both procedural and substantive unreasonableness.
We review sentences for reasonableness “under a deferential
abuse-of-discretion standard.” United States v. Conca, 635
F.3d 55, 62 (2d Cir. 2011) (internal quotation marks
omitted). We assume the parties’ familiarity with the
underlying facts, the procedural history, and the issues
presented for review.

     1. Rancourt contends that the district court committed
procedural error by failing to explain its reasons for
imposing the life term of supervised release. We review
this claim only for plain error, as Rancourt failed to
object to his sentence on that basis below. See United
States v. Wagner-Dano, 679 F.3d 83, 88 (2d Cir. 2012).

     The district court clearly explained its reasons for
imposing the sentence as a whole. In doing so, it made
specific reference to a number of the factors in 18 U.S.C.
§ 3553(a), including the nature of the offense and the
defendant’s personal characteristics. See, e.g., App’x at
98 (noting the “extremely disturbing” nature of the images
and videos in Rancourt’s possession); id. at 100 (noting
that Rancourt is a “moderate, not a minimal . . . risk to
reoffend”). No more was required. We have never held that
a sentencing court must separately “state . . . the reasons
for its imposition of” each component of its sentence.   18
U.S.C. § 3553(c); see also United States v. Cavera, 550
F.3d 180, 192-93 (2d Cir. 2008) (en banc). Accordingly,
the court’s failure to separately explain the basis for the
supervised release term cannot be deemed a plain error.

     2. Rancourt next argues that his below-Guidelines
prison sentence of 188 months is substantively
unreasonable. His argument is primarily an assertion that
the Guidelines applicable to child pornography offenses
provide for excessive penalties. We have acknowledged the
potential for the Guidelines to produce substantively
unreasonable sentences in child pornography cases, see
United States v. Dorvee, 616 F.3d 174, 184-88 (2d Cir.
2010), but we have “never held that a district court is
required to reject an applicable Guideline,” United States
v. Salim, 690 F.3d 115, 126 (2d Cir. 2012).

     The record in this case shows (and the district court
properly considered) that Rancourt solicited a sexual
encounter with someone he believed to be a 14-year-old,
extensively traded child pornography of a particularly
revolting kind, and had apparently had sexual encounters
with minors in the past. We cannot say that Rancourt’s
sentence falls outside “the broad range of sentences that
[are] reasonable,” in light of the seriousness of his
conduct, the importance of deterring it, and the risk that
Rancourt might reoffend. United States v. Friedberg, 558
F.3d 131, 137 (2d Cir. 2009) (internal quotation marks
omitted).




                             3
     As to the supervised release sentence: Rancourt’s brief
does not identify any reason why the within-Guidelines term
falls outside the permissible range. See id. (“[I]n the
overwhelming majority of cases, a Guidelines sentence will
fall comfortably within the [permissible] range . . . .”
(internal quotation marks omitted)); see also Tolbert v.
Queens Coll., 242 F.3d 58, 75 (2d Cir. 2001) (“[I]ssues
adverted to in a perfunctory manner, unaccompanied by some
effort at developed argumentation, are deemed waived.”
(internal quotation marks omitted)).

     We have considered Rancourt’s remaining arguments and
find them to be without merit. For the foregoing reasons,
We AFFIRM the judgment of the district court.

                  FOR THE COURT:
                  Catherine O’Hagan Wolfe, Clerk of Court




                             4